246 F.2d 708
101 U.S.App.D.C. 21
Patricia E. FAHEY, Appellant,v.Colonel Robert E. MATTHE et al., Appellees.
No. 13625.
United States Court of Appeals District of Columbia Circuit.
Argued May 24, 1957.Decided June 13, 1957.

Mr. William A. Gallagher, Washington, D.c., for appellant.
Mr. Hubert B. Pair, Asst. Corporation Counsel, for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, and Milton D. Korman, Principal Asst. Corporation Counsel, were on the brief, for appellees.  Mr. J. Hampton Baumgartner, Jr., Asst. Corporation Counsel at the time record was filed, also entered an appearance for appellees.
Before WILBUR K. MILLER, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant sought an injunction against appellees as members of the Board for the Condemnation of Insanitary Buildings in the District of Columbia, on grounds generally similar to those alleged in Keyes v. Madsen, 1949, 86 U.S.App.D.C. 24, 179 F.2d 40, certiorari denied, 1950, 339 U.S. 928, 70 S.Ct. 628, 94 L.Ed. 1349.  That case is controlling.  The judgment of the District Court dismissing the complaint is accordingly


2
Affirmed.